Exhibit 10.3 THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO BORROWER THAT THE TRANSFER IS EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS. BULOVA TECHNOLOGIES GROUP, INC. SECURED CONVERTIBLE PROMISSORY NOTE $4 FourMillion Dollars Clearwater, Florida February 6 , 2015 FOR VALUE RECEIVED, the undersigned, Bulova Technologies Group, Inc., a Florida corporation, with an office located at 12645 49th Street North, Clearwater, FL 33762 (“Borrower ”), hereby unconditionally promises to pay to Richard Welkowitz, an individual resident of Pennsylvania (“Purchaser ”), on or before the Maturity Date (as defined in Section 4 hereof) or to the order of Purchaser, at the office of Purchaser located at 120 North Pointe Boulevard, Lancaster, Pennsylvania 17601, or such other address designated by Purchaser, in lawful money of the United States of America and in immediately available funds, the principal amount of Four Million Dollars ($4 ,000,000) (the “ Principal Amount ”), and all accrued interest thereon and the fees and expenses set forth herein. 1. PURCHASE AGREEMENT.This Secured Convertible Promissory Note (the “Note”) is executed and delivered in connection with that certain Note and Warrant Purchase Agreement, dated as of the date hereof, between Borrower and Purchaser (as may be amended from time to time (the “Purchase Agreement”) , and a Security Agreement, dated as of the date hereof, between Borrower and Purchaser (as may be amended from time to time, the “Security Agreement”). Purchaser is entitled to the benefits and subject to certain obligations under the Purchase Agreement and may enforce the agreements of Borrower contained therein and exercise the remedies provided thereby.All words and phrases used herein and not otherwise specifically defined herein shall have the respective meanings assigned to such terms in the Purchase Agreement to the extent the same are used or defined therein. This Note is delivered with a detachable warrant attached hereto as Exhibit A which may be separately detached and exercised by the holder or holders in accordance with its terms. 2. HEADINGS, ETC.The headings and captions of the numbered paragraphs of this Note are for convenience of reference only and are not to be construed as defining or limiting, in any way, the scope or intent of the provisions hereof.Whenever used, the singular number shall include the plural, the plural the singular, and the words “ Purchaser ” and “ Borrower ” shall include, respectively, their respective successors and assigns ; provided , however , that Borrower shall in no event or under any circumstance have the right to assign or transfer its obligations under this Note. 1 3. SECURITY.The obligations of Borrower hereunder are secured by a security interest and pledge of all of the assets of Borrower presently owned or hereinafter acquired, all as more fully described in the Security Agreement. 4. MATURITY.This Note shall mature on February 5, 2021. On the Maturity Date, all outstanding principal and any accrued and unpaid interest due and owing under the Note shall be immediately paid by Borrower. 5. INTEREST; INTEREST RATE; PAYMENT; ADDITIONAL INTEREST. (a)This Note shall bear interest (other than interest accruing as a result of a failure by Borrower to pay any amount within three (3) business days after when due as set forth in subparagraph (b) below) at an annual interest rate initially equal to Seven percent (7%) per annum on the then outstanding principal balance (the “ Interest Rate ”).Interest (other than interest accruing as a result of a failure by Borrower to pay any amount when due as set forth in subparagraph (b) below) shall accrue until all amounts owed under the Note shall be fully repaid, and shall be due and payable quarterly each April 15, July 15, October 15 and January 15 .Any accrued and unpaid interest shall be due at the Maturity Date.Interest shall be calculated on the basis of the actual number of days elapsed over an assumed year consisting of three hundred sixty (360) days subdivided into twelve (12) months consisting of thirty (30) days. (b)If all or a portion of the principal amount of the Note or any interest payable thereon shall not be repaid within three (3) business days after the date when due whether on the applicable repayment date, by acceleration or otherwise, such overdue amounts shall bear interest at a rate per annum that is five percent (5%) above the Interest Rate then in effect, from the date of such non-payment until such amount is paid in full (before as well as after judgment) and shall be due immediately. (d)All payments to be made by Borrower hereunder shall be made, without setoff or counterclaim, in lawful money of the United States by check or wire transfer in immediately available funds. 6. VOLUNTARY AND MANDATORY PREPAYMENT; PAYMENT RIGHTS UPON MERGER, CONSOLIDATION, ETC.; (a) Borrower shall have the right to prepay the principal amount of this Note, without penalty or premium, at any time upon two (2) days’ prior written notice to Purchaser. (b)If, at any time, prior to the Maturity Date, Borrower proposes to consolidate or effect any other corporate reorganization with, or merge into, another corporation or entity that previously did not hold, directly or indirectly, more than twenty percent (20%) of Borrower’s Common Stock, whereby such corporation or entity immediately subsequent to such consolidation, merger or reorganization will own capital stock of Borrower or entity surviving such merger, consolidation or reorganization representing more than fifty (50%) percent of the combined voting power of the outstanding securities of Borrower or such entity immediately after such consolidation, merger or reorganization, or has the right to elect nominees representing a majority of Borrower’s Board of Directors (a “ Change of Control Event ”), then Borrower shall provide Purchaser with at least ten (10) days’ prior written notice of any such proposed action.Upon consummation of the Change of Control Event, Purchaser will, at its option, have the right to demand immediate payment of all amounts due and owing under this Note (including all accrued and unpaid interest) in cash.Purchaser will give Borrower written notice of such demand promptly (but in no event later than five (5) days) following consummation of the Change of Control Event.All amounts due and owing hereunder shall be paid by Borrower to Purchaser within five (5) days after the date of such written notice via federal funds wire transfer(s) of immediately available funds. 2 7. ASSURANCES WITH RESPECT TO
